DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Canceled:
4-8, 11-18 and 20-34
Pending:
1-3, 9-10, 19 and 35-41
Withdrawn:
none
Examined:
1-3, 9-10, 19 and 35-41
Independent:
1 and 19
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)

IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
Priority is claimed to as early as 2/22/2017.
Rejoinder
Claim 3 is rejoined.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objection to the title is withdrawn.
The objections to the claims are withdrawn.
The previous 112/b rejections are withdrawn, however new rejections are applied.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.


Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 9-10, 19 and 35-41 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 19
c) converting, by the computing system, the at least one digital sequence to sequences of a plurality of oligonucleotides...
It is not clear whether the required result of this "converting" step is digital information versus a physical oligonucleotide.  

Also, since the input to the conversion is a single "digital sequence," it is not clear how or why multiple "sequences" and "a plurality of oligonucleotides" result.  

Also, the recitation of "sequences of a plurality of oligonucleotides" appears internally redundant.  

This rejection might be overcome by amending to clarify these issues, for example by amending to: 
"to a physical [[sequences of a plurality of ]]oligonucleotide[[s]]..." or
"to one or more physical [[sequences of a plurality of ]]oligonucleotides..."

Additionally, regarding claim 19, the above issues are further compounded in that the "computing system" itself, as recited, in step (a), from which the "iii) converting..." step depends, would not clearly support creation of physical oligonucleotides.
3
as set out 
in Table 1
MPEP § 2173.05(s) explains that where possible, claims are to be complete in themselves.  Reference to a figure or table "'...is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)."  It is not clear that claim 3 constitutes "exceptional circumstances."  As one option to overcome this rejection, the enzyme(s) referenced in Table 1 may be recited in the claim.  Alternatively, the entire table might be copied into the claim.  

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
19
a material deposition system
Definite under 112/b after properly invoking 112/f. Recites means (or an equivalent, nonce term, here "system") and function and/or result (here "material deposition") without specifying steps or structure to prevent invoking.  However, it is clear that the specification discloses sufficient structure, material, or acts and not just function, as exemplified at [130-132].  MPEP 2181.III-IV pertain.



Conclusion
No claim is allowed.  A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.
Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx.  The Electronic Business Center (EBC) at 866-217-9197 is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631